Case 1:20-cv-01967-MJD-JPH Document 26 Filed 09/10/21 Page 1 of 5 PageID #: 1229




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 TISHAWNA H.,                                         )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 1:20-cv-1967-MJD-JPH
                                                      )
 KILOLO KIJAKAZI, Acting Commissioner of              )
 Social Security, 1                                   )
                                                      )
                               Defendant.             )


                            ORDER ON MOTION FOR EAJA FEES


        This matter is before the Court on Plaintiff's Motion for Award of Attorney Fees Pursuant

 to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). [Dkt. 24.] The Court GRANTS the

 motion for the reasons set forth below.

                                            I. Background

        On July 28, 2020, Plaintiff filed her Complaint seeking judicial review of the ALJ's

 unfavorable finding denying her application for disability benefits. [Dkt. 1.] The parties filed a

 Joint Motion to Remand on May 27, 2021. [Dkt. 21.] On May 28, 2021, the Court granted the

 motion and entered judgment, reversing the decision of the Commissioner and remanding for

 further proceedings. [Dkt. 23.] Plaintiff timely filed the instant motion with supporting

 documentation on August 26, 2021, requesting an EAJA attorney fee award in the amount of

 $2,991.50. [Dkt. 24.]


 1
  Pursuant to Federal Rule of Civil Procedure 25(d), after the removal of Andrew M. Saul from
 his office as Commissioner of the Social Security Administration on July 9, 2021, Kilolo
 Kijakazi automatically became the Defendant in this case when she was named Acting
 Commissioner of the Social Security Administration.
Case 1:20-cv-01967-MJD-JPH Document 26 Filed 09/10/21 Page 2 of 5 PageID #: 1230




                                            II. Discussion

        Pursuant to the Equal Access to Justice Act ("EAJA"), a "court shall award to a

 prevailing party other than the United States fees and other expenses . . . incurred by that party in

 any civil action . . . brought by or against the United States." 28 U.S.C. § 2412(d)(1)(A). In

 order to succeed on a Petition for EAJA fees, the movant must, within thirty days of final

 judgment in the action, file an application (1) showing that she is a "prevailing party," (2)

 providing the Court with an itemized statement that represents the computation of the fees

 requested, and (3) alleging that the position taken by the United States was "not substantially

 justified." 28 U.S.C. § 2412(d)(1)(B). Additionally, the Court may, in its discretion, reduce or

 deny the award of fees and expenses if the prevailing party "engaged in conduct which unduly

 and unreasonably protracted the final resolution of the matter in controversy" during the course

 of the proceedings. 28 U.S.C. § 2412(d)(1)(C).

        There is no question that Plaintiff is a prevailing party in this case. See Shalala v.

 Schaefer, 509 U.S. 292 (1993) (holding that Plaintiff whose complaint is remanded to an

 administrative law judge for further consideration qualifies as a "prevailing party" under Section

 2412(d)(1)(B) of the EAJA). Plaintiff has provided appropriate documentation for her fee

 request and alleged that the position of the Commissioner was not substantially justified. Next,

 the Commissioner bears the burden of proving that her pre-litigation conduct, including the

 ALJ's decision itself, and his litigation position were substantially justified. See Stewart v.

 Astrue, 561 F.3d 679, 683 (7th Cir. 2009). The Commissioner has not done so here; indeed, the

 Commissioner has filed a response to the motion in which she states that she does not object to

 the fee request. [Dkt. 25.] The Court also is not aware of any "conduct which unduly and

 unreasonably protracted the final resolution of the matter in controversy" by Plaintiff or her



                                                   2
Case 1:20-cv-01967-MJD-JPH Document 26 Filed 09/10/21 Page 3 of 5 PageID #: 1231




 counsel. Therefore, the Court will not reduce or deny an award of fees or expenses on such

 grounds.

        Finally, the Court must determine whether the amount of the fee award sought by

 Plaintiff is reasonable pursuant to the terms of the EAJA. As a threshold requirement, 28 U.S.C.

 § 2412(d)(1)(B) of the EAJA requires Plaintiff to submit "an itemized statement from any

 attorney or expert witness representing or appearing in [sic] behalf of the party stating the actual

 time expended and the rate at which fees and other expenses were computed." Plaintiff has done

 so. See [Dkt. 24-3.] Plaintiff's counsel spent 11.9 hours on this case and their non-attorney staff

 spent 7.9 hours, which the Court finds to be reasonable. [Dkt. 24-3.]

        A reasonable EAJA fee is calculated under the lodestar method by multiplying a

 reasonable number of hours expended by a reasonable hourly rate. Astrue v. Ratliff, 560 U.S.

 586, 602 (2010). Although the hourly rate is statutorily capped at $125.00 per hour, the language

 of the statute permits the Court to allow for "an increase in the cost of living" to arrive at a higher

 hourly rate. 28 U.S.C. § 2412(d)(2)(A). In order to prove that such an increase is justified, the

 Seventh Circuit has held that "an EAJA claimant may rely on a general and readily available

 measure of inflation such as the Consumer Price Index, as well as proof that the requested rate

 does not exceed the prevailing market rate in the community for similar services by lawyers of

 comparable skill and experience." Sprinkle v. Colvin, 777 F.3d 421, 423 (7th Cir. 2015).

 Reliance solely on a readily available measure of inflation is not sufficient, as an inflation-

 adjusted rate might result in a rate higher than the prevailing market rate in the community for

 comparable legal services, creating a windfall, which is to be avoided. Id. at 428-29.

        Plaintiff sets out the appropriate calculation of the applicable hourly rates permitted by

 the EAJA, taking into account the increase in the cost of living, as set forth in the Consumer



                                                   3
Case 1:20-cv-01967-MJD-JPH Document 26 Filed 09/10/21 Page 4 of 5 PageID #: 1232




 Price Index for All Urban Consumers: Midwest, since the statutory hourly rate was set at $125

 per hour in March 1996. See [Dkt. 24-5.] That calculation arrives at a maximum statutory

 hourly rate that exceeds the $185.00 rate requested by counsel. The Court finds that this rate

 does not exceed the prevailing market rate in the community by lawyers of comparable skill and

 experience and is consistent with the rate approved in other similar cases in this district. The

 Court also finds that the $100.00 hourly rate requested for the work of non-attorney staff is

 reasonable.

                                          III. Conclusion

        For the reasons set forth above, the Court GRANTS Plaintiff's Motion for Award of

 Attorney Fees Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), [Dkt. 24], and

 awards fees in the amount of $2,991.50. An award under the EAJA belongs to Plaintiff and not

 her attorney and can be offset to satisfy any pre-existing debt that Plaintiff owes the United

 States. Astrue v. Ratliff, 560 U.S. 586 (2010). However, if Defendant verifies that Plaintiff does

 not owe a pre-existing debt to the government subject to the offset, Defendant shall direct that

 the award be made payable to Plaintiff's attorney pursuant to the EAJA assignment duly signed

 by Plaintiff and counsel [Dkt. 24-8].

        SO ORDERED.



        Dated: 10 SEP 2021




                                                  4
Case 1:20-cv-01967-MJD-JPH Document 26 Filed 09/10/21 Page 5 of 5 PageID #: 1233




 Distribution:

 Service will be made electronically on all
 ECF-registered counsel of record via email
 generated by the Court's ECF system.




                                              5
